          Case 1:20-cv-02658-CJN Document 11 Filed 09/21/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                                Plaintiffs,                Case No. 20-cv-2658
 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                                Defendants.


        MOTION FOR ADMISSION PRO HAC VICE OF MITCHELL A. KAMIN

       Pursuant to Local Rule 83.2(c) and (d), I hereby move for the admission of Mitchell A.

Kamin as attorney pro hac vice on behalf of Plaintiffs TikTok Inc. and ByteDance Ltd. In

support of this motion, I attest that I am a member in good standing of the Bar of the District of

Columbia and the Bar of this Court. In further support of this motion, I submit the attached

Declaration of Mitchell A. Kamin.



       Dated: September 21, 2020                      Respectfully submitted,

                                                      COVINGTON & BURLING LLP


                                              By:      /s/ Megan C. Keenan
                                                      Megan C. Keenan (D.C. Bar No. 1672508)
                                                      COVINGTON & BURLING LLP
                                                      One CityCenter, 850 Tenth Street, NW
                                                      Washington, DC 20001
                                                      Telephone: (202) 662-6000
                                                      Facsimile: (202) 778-6000
                                                      mkeenan@cov.com

                                                      Attorney for Plaintiffs
          Case 1:20-cv-02658-CJN Document 11 Filed 09/21/20 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                               Plaintiffs,                Case No. 20-cv-2658
 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                               Defendants.



                    DECLARATION OF MITCHELL A. KAMIN IN
                SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

               1.      My name is Mitchell A. Kamin, counsel for TikTok Inc. and ByteDance

Ltd.

               2.      My office is located at 1999 Avenue of the Stars, Suite 3500, Los Angeles,

California 90067. My office telephone number is 424-332-4800.

               3.      I am a member in good standing of the Bar of the State of California, the

Bar of the State of New York, the Bar of the United States Court for the Northern District of

California, the Bar of the United States District Court for the Southern District of New York, the

Bar of the United States District Court for the District of Colorado, the Bar of the United States

District Court for the Central District of California, the Bar of the United States Bankruptcy

Court for the Southern District of Indiana, the Bar of the United States Court of Appeals for the

Ninth Circuit, the Bar for the United States Court of Appeals for the Fourth Circuit and the Bar

for the United States Court of Appeals for the Second Circuit.

               4.      I certify that there are no pending disciplinary proceedings against me

before any bar, and I have not been disciplined by any bar in the past.
          Case 1:20-cv-02658-CJN Document 11 Filed 09/21/20 Page 3 of 5



               5.      I have not been admitted pro hac vice before this Court within the last two

years.

               6.      I do not engage in the practice of law from an office located in the District

of Columbia and certify that I am not a member of the District of Columbia Bar.



I declare under penalty of perjury that the foregoing is true and correct.



Dated: September 21, 2020                      Respectfully submitted,


                                              By:      /s/Mitchell A. Kamin
                                                      Mitchell A. Kamin
                                                      COVINGTON & BURLING LLP
                                                      1999 Avenue of the Stars, Suite 3500
                                                      Los Angeles, California 90067-4643
                                                      Telephone: + 1 (424) 332-4800
                                                      Facsimile: + 1 (424) 332-4749
                                                      Email: mkamin@cov.com

                                                      Attorney for Plaintiffs
          Case 1:20-cv-02658-CJN Document 11 Filed 09/21/20 Page 4 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of September, 2020, I caused a true and correct copy

of the foregoing Motion for Admission Pro Hac Vice of Mitchell A. Kamin to be filed through

the Court’s e-file and serve system, which will serve notice electronically on all counsel of

record, as more fully reflected on the Notice of Electronic Filing.



                                                      COVINGTON & BURLING LLP



                                              By:     /s/ Megan C. Keenan
                                                      Megan C. Keenan
         Case 1:20-cv-02658-CJN Document 11 Filed 09/21/20 Page 5 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                               Plaintiffs,       Case No. 20-cv-2658
 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                               Defendants.

                     [PROPOSED] ORDER GRANTING
        MOTION FOR ADMISSION PRO HAC VICE OF MITCHELL A. KAMIN

               Upon consideration of the Motion for Admission Pro Hac Vice of Mitchell A.

Kamin in the above-captioned matter and the Declaration in support thereof, it is this ____ day

of September, 2020, hereby

               ORDERED, that the Motion for Admission Pro Hac Vice of Mitchell A. Kamin

be, and the same hereby is, GRANTED; and it is

               FURTHER ORDERED, that Mitchell A. Kamin t be allowed to appear pro hac

vice in court proceedings in the above-captioned matter.



                                                    ________________________________
                                                          United States District Judge
